— Order, Appellate Term, entered August 16, 1982, reversing a judgment of the Civil Court, New York County (Sparks, J.), entered January 13,1981, and awarding final judgment of possession to the landlords, reversed, on the law, and matter remanded for a new trial, without costs. At trial, the landlords established a prima facie case under subdivision B of section 54 of the Code of Rent Stabilization Association of New York City, Inc., that they sought to recover apartment 3 in good faith for their own personal use. Thus, the trial court was incorrect in dismissing the petition at the end of the landlord’s case. While the Appellate Term recognized that landlords had established a prima facie case, that court reversed and erroneously awarded judgment of possession to landlords. As the landlords concede upon appeal, tenants should be given the opportunity to prove their defense at a new trial. Concur — Murphy, P. J., Ross, Asch, Milonas and Alexander, JJ.